Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.

Response to Argument

1.	Applicant’s arguments filed on 5/9/2022 have been considered but they are moot in view of the new ground(s) of rejection.





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 18-20, 23, 25, 27, 29, 30, 32, 33, 35, 36 and 39 are rejected under 35 USC 103 as being unpatentable over Yasushi (CA 2994637) in view of Bulzacki et al. (WO 2016/191856).
Yasushi teaches recording device configured to record an image (control device
14 images substitute currency 120 for gaming placed on the game
table 1 using the camera 2) having therein a first area of the specific color of the chip (coloring layers 121) and a second area of a reference color (white layers 122) (para [0093], [0095] and [0098]; Fig. 20, 21 and 24); and 
at least one processor  configured to use an artificial intelligence function to analyze the image, wherein analysis of the image includes: recognizing, in a representation of the chip in the image, a presence of the specific color, and identifying the value of the chip based on the specific color (para [0094] and [0095]), 
    artificial intelligence function is trained (self-learning function) on a plurality of images, each image of the plurality of images including the specific color and the reference color captured with respect to the other images of the plurality of images (para [0093] - [0095]).
Yasushi do not teach images captured under different illumination conditions
      	Bulzacki et al.  teaches captured under different illumination conditions (para [0132]-[0133], calibration using reference template (track lighting condition), using machine learning approach ).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to calibrate what chips "look like" by lighting conditions utilizing machine-learning approach in the system of Yasushi.
      	The suggestion/motivation for doing so would have been that use well known method to accurately identify color in various light condition.
Therefore, it would have been obvious to combine Bulzacki et al. with Yasushi to obtain the invention as specified in claim 16.

With respect to claim 18, Yasushi teaches that the at least one processor is configured to determine a quantity of instances of the chip that are present based on recognition of the presence of the specific color (para [0125], a value of a different amount is assigned to the substitute currency for gaming for each color).

With respect to claim 19, Yasushi teaches that the at least one processor is configured identify respective specific colors of a plurality of instances of the chip, instance-by- instance, to determine a respective quantity of a plurality of chips, for each of the specific colors (para [0125], a value of a different amount is assigned to the substitute currency for gaming for each color).

With respect to claim 20, Xu teach that the plurality of images used for training of the artificial intelligence function are of the reference color and of the chip having the specific color irradiated under a different lighting environments (para [0046]).

With respect to claim 32, Yasushi teaches determine respective specific colors or a quantity of a plurality of chips stacked one on top of another even when some of the plurality of chips are in a hidden state due to a dead angle of the recording device (para [0016]).

With respect to claim 23, please refer to claim 16 above. 
With respect to claim 25, please refer to claim 18 above. 
With respect to claim 27, please refer to claim 20 above. 
With respect to claim 29, please refer to claim 32 above. 
With respect to claim 33, please refer to claim 19 above. 
With respect to claim 23, 25, 27 and 33, Consider chip as article or the wrapping.
With respect to claim 29, please refer to claim 32 above. 
With respect to claim 30, please refer to claim 32 above. 
With respect to claims 29 and 30, Consider chip as article or the wrapping.
With respect to claim 35, Yasushi also teaches identify the specific color when the article itself or wrapping includes the specific color at a predetermined position or with a predetermined shape (para [0089], [0094]).
With respect to claim 36, please refer to claim 35 above. 
With respect to claim 39, please refer to claim 35 above. 



Claims 24, 34, 37, 40 and 41 are rejected under 35 USC 103 as being unpatentable over Yasushi (CA 2994637) in view of Bulzacki et al. (WO 2016/191856) and in further view of Ferguson (US 2010/0150409).

Yasushi and Bulzacki et al teaches all the limitations of claim 24 as applied above from which claim 16 respectively depend.
Yasushi also teach teaches identify the specific color when the article itself or wrapping includes the specific color at a predetermined position or with a predetermined shape (para [0089], [0094]).
Yasushi and Bulzacki et al  do not teach the second area of the reference color includes an area other than the article or the wrapping, and wherein the area other than the article or the wrapping includes a background wall.
Ferguson teach The color compensated video signal using reference color of wall is then analyzed for the color appearance of objects (abstract, para [0013], [0028] and [0046]).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to use background wall as reference color to identify color in the system of Yasushi and Bulzacki et al.
      	The suggestion/motivation for doing so would have been that use well known method to accurately identify color.
Therefore, it would have been obvious to combine Ferguson  with Bulzacki et al. and Yasushi to obtain the invention as specified in claim 24.

With respect to claim 34, please refer to claim 18 above. 
With respect to claim 37, please refer to claim 20 above. 
With respect to claim 40, please refer to claim 32 above. 
With respect to claim 41, please refer to claim 19 above. 



Allowable Subject Matter
 
Claims 17 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable of rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663